Citation Nr: 1010880	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for instability of the right knee, mild with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1983 to October 
1983, and from May 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which continued the 
Veteran's 10 percent disability evaluation for instability of 
the right knee, mild with degenerative changes.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current right knee disability 
is worse than the current 10 percent rating contemplates.  
Specifically, he states that he still experiences constant 
pain and wears a knee brace following a January 2006 surgery 
to repair an ACL tear.  See Notice of Disagreement ("NOD"), 
September 2006.

In April 2008, prior to certification of the Veteran's claim 
to the Board, the RO submitted a request for information to 
the State of Missouri Office of Administration Central 
Accident Reporting  ("MOACAR") in order to obtain records 
related to the Veteran's recent workers' compensation claim 
for a right knee injury.  In July 2008, MOACAR responded 
that, because they did not have a signed release from the 
Veteran, they were unable to release any records to the RO.  
In July 2008, the RO sent a letter to the Veteran, along with 
a VA Authorization and Consent to Release Information (VA 
Form 21-4142), requesting that he complete the form in order 
to allow the RO to obtain these records.  Although the letter 
advised the Veteran that he could take up to one year to 
return the requested information, in October 2008, the RO 
issued a Supplemental Statement of the Case ("SSOC") advising 
the Veteran that, in addition to other factors, because he 
had not responded to the July 2008 request for information, 
his request for an increased rating had been denied.

A review of the claims folder, however, reveals that the 
Veteran did in fact return the signed release form, and the 
document shows that it was received by the RO in August 2008.  
As the evidence requested by the release is pertinent to 
arriving at a decision in the Veteran's claim, the Board 
concludes that a remand for records is also necessary.

On his VA Form 9, "Appeal to the Board of Veterans' 
Appeals," the Veteran indicated that he did not wish to be 
afforded a hearing before the Board or at his local RO.  
However, in a March 2009 report of contact between the RO and 
the Veteran's service organization representative, the 
representative indicated that the Veteran requested a 
personal hearing with a Decision Review Officer ("DRO") at 
the local RO.  Although the 60-period in which to select DRO 
review has expired, the Veteran is still generally entitled 
to a hearing under the provisions of 38 C.F.R. § 3.103 
(2009).  The Board recognizes that this right is limited by 
the provisions of 38 C.F.R. § 20.1034 (2009), which require 
that any request submitted after certification of an appeal 
be received within 90 days of notice of certification, unless 
good cause is shown for delay.  However, as this case is 
being REMANDED for further development, re-certification will 
be necessary, which will have the effect of rendering his 
request timely.  Consequently, he should be provided the 
opportunity to testify before a DRO.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit the Veteran's 
completed Form 21-4142 to the MOACAR in an 
attempt to obtain records pertaining to 
the Veteran's state workers' compensation 
claim.  These records should then be 
associated with the claims folder.  Any 
negative reply should also be noted.

2.  The AMC/RO should schedule the Veteran 
for a hearing before a DRO at the RO.  
Appropriate notification should be given 
to the Veteran and his representative, and 
such notification should be documented and 
associated with the Veteran's claims 
folder.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


